This proceeding in error was commenced to review a judgment rendered on the 17th day of February, 1917, and order overruling motion for a new trial made on the 17th day of March, 1917. The defendant in error Atchison, Topeka  Santa Fe Railway Company moves to dismiss the proceeding in error as to it upon the ground *Page 286 
that summons in error was not issued and served upon it within the time "prescribed by law; they not having waived the issuance and service of same, or entered a general appearance herein.
The motion of said defendant in error appears to be well taken, and the same is sustained. Merritt v. Newton,67 Okla. 150, 169 P. 488. It does not appear that the Atchison, Topeka Santa Fe Railway Company is a necessary party to this proceeding in error, and, the other defendants in error having waived issuance and service of summons in error, jurisdiction is retained as to them.